JUDGMENT
Per Curiam
This appeal was considered on the record from the United States District Court for the District of Columbia and on appellant’s brief. See Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed December 7, 2016, be affirmed. The district court correctly dismissed the complaint on the basis of sovereign immunity. “It is axiomatic that the United States may not be sued without its consent and that the existence of consent is a. prerequisite for jurisdiction.” United States v. Mitchell, 463 U.S. 206, 212, 103 S.Ct. 2961, 77 L.Ed.2d 580 (1983). The federal government’s right to sovereign immunity-has long been established. See, e.g., United States v. McLemore, 45 U.S. 286, 288, 45 U.S. 286, 11 L.Ed. 977 (1846). The fact that the Constitution does not refer to sovereign immunity does not render it unconstitutional.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after-resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule 41.